Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 23, 2021 has been entered. Claims 1-6, 8, 12, 15 and 17-27 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12, 15, 17-21, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JPH02310108, English translation provided) in view of Minoru (JPH04100707, English translation provided).
Regarding claim 1, Hiroshi discloses that a tire includes a tread portion (Fig. 1) comprising at least one land portion (Fig. 1), the at least one land portion having a ground contact surface (as shown) and at least one sidewall (as shown);
and the at least one land portion being provided with at least one radial channel (Fig. 1, items 7 and 7b) extending to a radially inner end thereof from a radially outer end thereof opened at the ground contact surface (as shown in Fig. 1), 

and at least one sipe (Figs. 1-2, item 5) extending radially inwardly from the ground contact surface to communicate with both the at least one radial channel and the at least one internal lateral channel (as shown in Figs. 1-2), 
wherein the radially outer end of the at least one radial channel has an axial opening width in a certain range of an axial width of the at least one land portion (as shown).
Hiroshi discloses that, as illustrated in Figs. 7-8, the at least one radial channel (Figs. 7-8, item 7b) comprises a plurality of radial channels, the at least one integral lateral channel (Figs. 7-8, item 7a) comprises a plurality of internal lateral channels, and the plurality of radial channels is spaced in a tire circumferential direction without being in communication with each other (as shown in Fig. 8).
However, Hiroshi does not explicitly disclose that the axial opening width of the radially outer end of the radial channel is in a range of from 5% to 20% of an axial width of the one land portion. 
As illustrated in Fig. 1 and Table 1 (Example 1), Hiroshi discloses that, the radial channel 7b has an open diameter of 1.5 mm. 
In the same field of endeavor, pneumatic tire, Minoru discloses that, as illustrated in Fig. 1, the tire (195/65R15) may have a tread width (TW) from 136 mm (see US5,803,999) to 163 mm (see US2013/0306208). Based on the illustration in Fig. 1 in the teachings of Minoru, it is 
Combining the teachings of Hiroshi and Minoru, the axial opening width of the radially outer end of the radial channel to the axial width of the one land portion is 5.3% (1.5mm/28mm) and in a range of from 5% to 20%.       
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teachings of Minoru to provide that the axial opening width of the radially outer end of the radial channel is in a range of from 5% to 20% of an axial width of the one land portion. Doing so would be possible to improve the straight running performance of the tire, as recognized by Minoru ([0001], lines 1-3 from bottom).
Regarding claim 2, Hiroshi discloses that, as illustrated in Figs. 2 and 4, in the tyre, the at least one internal lateral channel (Figs. 2 and 4, item 7) is inclined at an angle offset from a tire axial direction by an angle less than 45 degrees with respect to a tyre axial direction.
Regarding claim 3, Hiroshi discloses that, as illustrated in Fig. 2 and Table 1 (Example 1), (in the tyre) the at least one internal lateral channel (Fig. 2, item 7a) has a diameter of 3 mm in the range of 3 mm to 8 mm (overlapping).
Regarding claims 4 and 8, Hiroshi discloses that, as illustrated in Figs. 7 and 8, in the tire, the one internal lateral channel (Fig. 7, item 7a) comprises a first internal lateral channel and a second internal lateral channel extending in a direction crossing the first internal lateral channel (when the sipe 5 has a zigzag shape in the axial direction as shown in Fig. 8).  
5 and 12, Hiroshi discloses that, as illustrated in Figs. 1 and 2, in the tyre, the one radial channel (Fig. 2, item 7) comprises a first radial channel and a second radial channel extending in a direction crossing the first radial channel (due to the bending of the radial channel 7 in Fig. 2).
Regarding claims 6 and 15, Hiroshi discloses that, as illustrated in Figs. 1 and 7, in the tyre the one land portion comprises axially spaced two sidewalls (Fig. 1, item 2), and the at least one internal lateral channel (Fig. 7, item 7a) is opened at the respective sidewalls (as shown).  
Regarding claims 17-19, Hiroshi discloses that, as illustrated in Figs. 7-8,  in the tire, both the first internal lateral channel and the second internal lateral channel communicates with a same radial channel in the at least one radial channel. Due to the zigzag bending of the sipe 5 in Fig. 8, the first internal lateral channel and the second internal lateral channel are inclined in the tire axial direction in an opposite direction with each other (related to claim 18). Due to the same reason of the zigzag bending of the sipe 5 in Fig. 8, in the tire, the first internal lateral channel and the second internal lateral channel are inclined at an angle offset from the tire axial direction by an angle less than 45 degrees (related to claim 19). 
Regarding claim 20, Hiroshi discloses that, as illustrated in Fig. 7 and 8, in the tire the at least one sidewall comprises two sidewalls (Fig. 7, item 2) located both sides in the tire axial direction of the at least one land portion, and the first internal lateral channel is opened at one of the two sidewall and the second internal lateral channel is opened at the other one of the two sidewalls (as shown).
Regarding claim 23, Hiroshi discloses that, as illustrated in Fig. 1 and Table 1 (Example 2), in the tire an area of an opening of the at least one internal lateral channel (Fig. 1, item 7a) is 
Hiroshi discloses the claimed invention except for the area of the opening of the internal lateral channel is in a range of from 120% to 150% of the area of the opening of the radial channel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Hiroshi since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to impart the better drainage performance of the tire.
Regarding claim 25, Hiroshi discloses that, as illustrated in Fig. 2, in the tire the at least one radial channel (Fig. 2, item 7) comprising a first radial channel and a second radial channel that extends in a direction crossing to the first radial channel, and
Wherein the first radial channel is directly connected to the second radial channel such that the at least one radial channel is bent (as shown in Fig. 2).  
Regarding claim 26, Hiroshi discloses that, as illustrated in Figs. 1-2 and 8, in the tire, the at least one internal lateral channel comprises a first internal lateral channel and a second internal lateral channel,
wherein both the first internal lateral channel and the second internal lateral channel are communicated with a same radial channel in the at least one radial channel, and
wherein the first internal lateral channel (e.g. one portion of fine groove 7a) and the second internal lateral channel (another portion of fine groove 7a based on Fig. 8) extend from .
Claims 21-22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JPH02310108, English translation provided) as applied to claim 1 above, further in view of Kaji (US 2020/0180362 which claims priority to JP2017-120021).
Regarding claim 21, Hiroshi discloses the radial channel in the tire. However, Hiroshi does not explicitly disclose the at least one radial channel has a cross-section area that increases continuously inwardly in a tire radial direction. In the same field of endeavor tire, Kaji discloses that, as illustrated in Figs. 2-3, the sipe 5 includes a first widened portion 6 (i.e. the radial channel) in which a portion that expands in a direction intersecting the extending direction X of the sipe 5 extends continuously from the tread surface 1 toward the depth direction Z of the sipe 5 ([0052], lines 3-7). Thus, Kaji discloses that, the at least one radial channel has a cross-section area that increases continuously inwardly in a tire radial direction. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teachings of Kaji to provide that the at least one radial channel has a cross-section area that increases continuously inwardly in a tire radial direction. Doing so would be possible to provide a tire with excellent drainage performance, as recognized by Kaji ([0009], [0010]).
Regarding claim 22, Hiroshi discloses that, as illustrated in Fig. 1, in the tire an opening of the at least one internal lateral channel (Fig. 1, item 24) has an elliptic shape. However, Hiroshi does not discloses having a minor axis of the elliptic shape extending in a tire radial direction.    

Regarding claim 27, Hiroshi discloses the radial channel in the tire. However, Hiroshi does not explicitly disclose that the one radial channel has a circumferential opening width smaller than the axial opening width. Kaji discloses that, as illustrated in Fig. 5D, for example, the first widened portion 6 may certainly be an elliptic cylinder whose cross-sectional shape is an ellipse, as illustrated in Fig. 5D ([0055], lines 11-13). Thus, Kaji discloses that, the one radial channel has a circumferential opening width smaller than the axial opening width (as shown in Fig. 5D).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teachings of Kaji to provide that the one radial channel has a circumferential opening width smaller than the axial opening width (as shown in Fig. 5D). Doing so would be possible to provide a tire with excellent drainage performance, as recognized by Kaji ([0009], [0010]).
Allowable Subject Matter
Claim 24 is allowable as an independent claim.

Hiroshi fails to disclose the at least one radial channel comprises a first radial channel and a second radial channel that extends in a direction crossing to the first radial channel, and the first radial channel and the second radial channel are communicated with a same lateral channel in the at least one lateral channel (also shown in Fig. 3A). Both Minoru and Kaji don’t disclose these claimed elements as well.
The Examiner also notice that, as illustrated in Fig. 5B, the relationship among the radial channel 4(8), the sipe 6 and the internal lateral channels 5 is the allowable subject matter if claimed.    
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that Voss fails to disclose an axial opening width of the radially outer end of the radial channel is in a range of 5% to 20% of an axial width of the one land portion and identify in Voss any articulated reasoning with technical underpinning for modifying the axial opening of sipe-intersecting groove 28 with respect to an axial width of the land portion, these are not persuasive. 
  Voss does not specifically disclose that the axial opening width of the radially outer end of the radial channel is in a range of from 5% to 20% of an axial width of the one land portion. As illustrated in Fig. 3, Voss discloses that, in particular embodiments, widths W22, W26 of each sipe 22, 26, respectively, may be sized not to exceed the width W28 of radial groove 28 ([0029], lines 7-10 from bottom). Thus, the axial opening width of the radially outer end of the radial channel is results effective variable in the teachings of Voss. As explained in MPEP § 2144.05 (II: 
However, for further consideration, the new ground rejection based on the updated references of Hiroshi (JPH02310108, English translation provided) and Minoru (JPH04100707, English translation provided) is rendered in this office action.
Regarding arguments (as amended) in claim 1 that no proper modification of Voss in view of Kaji would have been reasonably understood to have arguably suggested that the plurality of internal lateral channels is spaced in the tire circumferential direction without being in communication with each other, it is not persuasive. 
Kaji discloses that, as illustrated in Figs. 6-7 (also see Figs. 6-7 from JP2017-120021), the sipe 50 includes a first widened portion 60 (the radial channel) and a second widened portion 70 (the internal lateral channel), which is in the same manner as the above-described sipe 5 including the first widened portion 6 and the second widened portion 7 ([0084], lines 1-4). … However, the second widened portion 70 (one of the internal lateral channel) is preferably arranged at least one bending point of the sipe 50, in the illustrated example, M1 to M3 ([0084], lines 9-11). Thus, Kaji discloses that, in the tyre, the one radial channel (one of the first widened portion) comprises a first radial channel and a second radial channel extending in a direction crossing the first radial channel (due to the bending of the second widened portion 70 as shown in Figs. 6-7). As illustrated in Fig. 1, Kaji discloses that, the plurality of radial channels 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss to incorporate the teachings of Kaji to provide that the at least one radial channel comprises a plurality of radial channels, the at least one integral lateral channel comprises a plurality of internal lateral channels, and the plurality of radial channels is spaced in a tire circumferential direction without being in communication with each other.  Doing so would be possible to provide a tire with excellent drainage performance, as recognized by Kaji ([0009], [0010]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742